Citation Nr: 1418653	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-23 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979, February 1981 to January 1982, and from September 1986 to July 2004.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the RO.  

In May 2012, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  The hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to her position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

The Veteran also raised a claim for an increased rating for PTSD. This matter is REFERRED to the RO for appropriate action. 


FINDING OF FACT

The Veteran's service-connected migraine headaches are manifested by very frequent, prolonged attacks which are completely prostrating in nature and productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria have been met for a 50 percent rating for migraine headaches.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist her in the development of her claim of entitlement to an increased rating for headaches.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In March 2009, the VA received the Veteran's claim.  Shortly thereafter, the VA informed her that in order to establish an increased rating for her service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected her employment and daily life.  38 U.S.C.A. § 5103(a).  The VA also notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by her and the evidence VA would attempt to obtain.  

Following the notice to the Veteran, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claim.  VA obtained or ensured the presence of the Veteran's records reflecting her VA treatment since March 2008; the transcript of her May 2012 hearing before the undersigned Veterans Law Judge; and the report of a December 2013 VA examination.  

The VA examination report shows that the examiner reviewed the Veteran's  medical history, interviewed and examined the Veteran, documented her current headache disorder, and rendered a diagnosis and opinion consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Initially, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Veteran's headaches are currently rated as posttraumatic in nature, the residuals of a May 2001 inservice motor vehicle accident.  The RO has rated them in accordance with 38 C.F.R. § 4.124, Diagnostic Code 8045, the diagnostic code applicable to rating a traumatic brain injury.  However, private neurologic consultations in April and August 2004, had suggested that the headaches were not only posttraumatic but migrainous in nature.  Indeed, when the RO granted service connection for the Veteran's headaches in July 2005, it rated the Veteran's headaches as migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  More recent VA treatment records and the report of the report of her December 2013 VA examination show that she is being followed for migraine headaches by the VA Neurology Service.  Accordingly, there is a reasonable basis to rate the Veteran's headache disorder as migraine headaches in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic Code 8100, a 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months; and a 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.

The evidence, such as the report of the Veteran's December 2013 VA examination and the reports of consultations with the VA Neurology Service, shows that for the last few years, the Veteran's migraine headaches have occurred on a daily or near daily basis.  They are completely prostrating in nature and reportedly cause her to be late for work or to miss work several days per month.  The Veteran notes that her employer has had to make accommodations for her, and the evidence suggests that her headaches are productive of severe economic inadaptability.  Such findings meet or more nearly approximate the schedular criteria for a 50 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  At the very least, there is an approximate balance of evidence both for and against the claim that her headaches warrant a rating in excess of 10 percent.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the case will be decided on that basis.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3.  

The 50 percent rating is the highest schedular rating available under the VA's Schedule for Rating Disabilities.  38 C.F.R. § Part 4 (2013).  In such situations, the Board considers the potential for referring the case to the Director of the VA Compensation and Pension Service for the possible approval of an extraschedular rating for the Veteran's service-connected headache disorder.  38 C.F.R. § 3.321(b)(1)  (2013).  

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.
In this case, the Board finds that neither the first nor second Thun element is satisfied here.  Neither the Veteran nor her representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that her disability is more severe than is reflected by the currently assigned schedular rating.  See Brannon v. West, 12 Vet. App. 32  (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  As noted above, the schedular criteria specifically contemplate the nature and frequency of the Veteran's headaches, as well as the impact on her employment.  38 C.F.R. §§ 4.124a, Diagnostic Code 8100.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  With respect to the second Thun element, there is no recent evidence that her migraine headaches have resulted in any hospitalizations.  Thus, even if her headaches presented an exceptional or unusual disability picture, referral would not be warranted.  Accordingly, no further action is warranted under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 50 percent rating for migraine headaches is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


